***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                  ZHE ZHENG v. FEIFEI XIA
                        (AC 43948)
                     Lavine, Prescott and Suarez, Js.*

                                  Syllabus

The plaintiff, whose marriage to the defendant previously had been dis-
   solved, appealed to this court from the trial court’s order granting the
   defendant’s postdissolution motion to modify child support, claiming
   that the court improperly ordered him to pay the defendant a certain
   percentage of his annual bonus income as supplemental child support.
   In issuing its order, the trial court deviated from the child support
   guidelines on the basis of the significant disparity between the parties’
   incomes. Held that the trial court’s reason for deviating from the child
   support guidelines constituted an abuse of its legal discretion: the court
   made no specific finding as to why the guidelines were inequitable or
   inappropriate, save for alluding to the significant disparity between the
   parties’ incomes, and that reason to deviate from the child support
   guidelines failed as a matter of law because, although our Supreme
   Court has stated that income disparity may be considered when the
   custodial parent has the higher income and deviation from the presump-
   tive support amount would enhance the noncustodial parent’s ability
   to foster a relationship with the child, that was not the situation in the
   present case, in which the unemployed defendant was the custodial
   parent who had no income aside from child support, and, accordingly,
   the court improperly considered the disparity between the parties’
   incomes in ordering the defendant to pay a certain percentage of his
   net bonus income as supplemental child support.
 Submitted on briefs December 3, 2020—officially released May 4, 2021

                            Procedural History

   Action for the dissolution of a marriage, and for other
relief, brought to the Superior Court in the judicial dis-
trict of Stamford-Norwalk, where the court, Hon. Stan-
ley Novack, judge trial referee, rendered judgment dis-
solving the marriage and granting certain other relief
in accordance with the parties’ separation agreement;
thereafter, the court, M. Moore, J., granted the defen-
dant’s motion to modify child support, and the plaintiff
appealed to this court. Reversed in part; further pro-
ceedings.
  Zhe Zheng, self-represented, filed a brief as the appel-
lant (plaintiff).
                          Opinion

   LAVINE, J. The self-represented plaintiff, Zhe Zheng,
appeals from the judgment of the trial court granting
the postjudgment motion to modify child support filed
by the defendant, Feifei Xia.1 On appeal, the plaintiff
claims that the court improperly ordered him to pay
the defendant 13 percent of his annual bonus as supple-
mental child support. In issuing its order, the trial court
deviated from the child support guidelines on the basis
of the ‘‘significant disparity in the parties’ income.’’ The
reason to deviate given by the court is not a permissible
rationale under the child support guidelines and Maturo
v. Maturo, 296 Conn. 80, 99–103, 995 A.2d 1 (2010). We
therefore reverse in part the judgment of the trial court
and remand the case for further proceedings.
   The following facts and procedural history, as dis-
closed by the record, are relevant to our resolution
of the plaintiff’s appeal. The parties were married in
Stamford on March 28, 2010. Their only child was born
in September, 2011. On January 26, 2012, the plaintiff
commenced an action for dissolution of marriage on
the basis of irretrievable breakdown. At the time the
action was commenced, the plaintiff was employed as
a hedge fund analyst, and the defendant was a law
student. The parties entered into a separation agree-
ment that included a detailed parenting plan, which
the trial court, Hon. Stanley Novak, judge trial referee,
incorporated into the uncontested judgment of dissolu-
tion rendered on July 23, 2013. Pursuant to the agree-
ment, the parties share joint legal custody of their child,
who is in the primary physical custody of the defendant.
Judge Novak, pursuant to the separation agreement,
ordered the plaintiff to pay the defendant unallocated
alimony and child support in the amount of $1600 per
month until August 2, 2014. On May 13, 2015, the court,
Tindill, J., ordered the plaintiff to pay the defendant
$161 per week in child support. Since that time, the
parties have filed numerous motions for orders of con-
tempt and motions to modify child support. The present
appeal concerns the motion to modify that was filed in
early 2020.2
   On January 22, 2020, the defendant, representing her-
self, filed a motion to modify child support (motion to
modify), in which she represented that the plaintiff was
a partner in a hedge fund who receives annual income
consisting of an annual base salary, end-of-year
bonuses, and partnership distributions. She also repre-
sented that, on June 29, 2017, a family support magis-
trate, Wayne R. Keeney, ordered the plaintiff to pay the
defendant child support in the amount of $273 per week
and lump sum, supplemental child support of $10,868,
which was 12.97 percent of his net bonus. In her motion
to modify, the defendant claimed that, as of January
15, 2020, there had been a substantial change in circum-
stances because the plaintiff’s annual base salary had
increased from $200,000 to $250,000 and because his
2019 bonus income was $466,418. The defendant, there-
fore, sought an upward modification of the plaintiff’s
child support obligation, specifically, that his basic child
support obligation be increased to an amount consistent
with his new gross annual income and that he pay
supplemental lump sum child support that he owes on
his 2019 bonus. The defendant represented that she
is not employed3 and has no income other than child
support. On February 5, 2020, the self-represented par-
ties appeared before the court, M. Moore, J., on the
motion to modify.4
   Judge Moore commenced the hearing by stating that
she had ‘‘received the child support guidelines from
family services, and pursuant to these guidelines . . .
the [presumptive] child support is $416 per week.’’5 The
plaintiff questioned the percentage of the increase in
child support because the increase was greater than
the percentage increase in his base salary. The court
explained to the plaintiff how the amount of child sup-
port is calculated. The plaintiff stated in response that,
for the past couple of years, his base salary was used
to calculate weekly child support because that amount
was relatively stable. He also stated that his bonus var-
ies ‘‘quite differently every year’’ and, for that reason,
a lump sum, supplemental payment was made for each
year in which he received a bonus. The plaintiff argued
that his net income was more than $4000 per week
and that the maximum amount under the child support
guidelines is 12 percent of his net income. In response,
the court stated: ‘‘So when your . . . net income
[exceeds the highest amount on] the child support
guidelines [schedule], I can deviate. I can determine
based on all the factors what the child support figure is.’’
The plaintiff, who remarried and has a child (qualified
child) with his new wife, stated that he had one qualified
child to consider and that he believed 10 percent of his
net income was the proper percentage to use. The court
stated that the child support guidelines worksheet pro-
vided to it had considered the plaintiff’s qualified child.6
   The plaintiff represented that his net income from
the $466,418 gross bonus that he received in 2019 was
$234,736. In response to the court’s inquiry as to
whether the defendant agreed with the figures, the
defendant stated that she agreed with the gross amount
but disagreed with the plaintiff’s self-reported net
income for two reasons: first, that the child support
guidelines provide that the deductions should consider
taxes and credits and that the plaintiff had utilized the
maximum tax deductions without considering tax cred-
its, and, second, that the plaintiff received ‘‘a lot of
credits back.’’ The court stated that it understood the
defendant’s objection.7 At the time of the hearing, the
plaintiff had not yet filed his 2019 tax returns. The
defendant presented the court with copies of past
orders regarding the plaintiff’s supplemental child sup-
port obligations, which demonstrated a range of per-
centages to be paid on various amounts of the plaintiff’s
annual bonus income.8 On the basis of past orders, the
defendant requested that the plaintiff pay 12 percent of
his net bonus as lump sum, supplemental child support.
   At the conclusion of the hearing, Judge Moore stated
in relevant part: ‘‘After conducting a hearing, the court
finds a substantial change in circumstance and grants
the defendant’s motion for modification of child support
based on the plaintiff’s increase in income. The court
finds the plaintiff’s income for 2019 to be $666,000 gross
as shown on his financial affidavit. The court finds the
presumptive child support to be $416 per week and
orders the plaintiff to pay said sum weekly. The court
makes the finding that the application of child support
guidelines in this case is inequitable and inappropriate.
The court orders that the plaintiff must pay to the defen-
dant 13 percent of his net bonuses as additional child
support annually. This order is a deviation from the
guidelines based on coordination of total family support
and significant disparity in the parties’ income. . . .
[The plaintiff] shall pay . . . 13 percent of his net
bonus to the defendant within seven days of his receipt
of said bonus annually as additional child support. . . .
The court finds [that] the plaintiff owes the defendant
$30,115.68, equal to 13 percent of his bonus for 2019.’’9
The court also ordered that, in future years, the plaintiff
will be obligated to pay 13 percent of any bonus income
he receives as lump sum, supplemental child support.
The plaintiff appealed.
   On appeal, the plaintiff claims that the court improp-
erly (1) ordered him to pay 13 percent of his net 2019
bonus income and future bonus income as supplemen-
tal child support, (2) abused its discretion by deviating
from the child support guidelines, and (3) failed to con-
sider his qualified child when calculating his supple-
mental child support obligation.10 Notably, the plaintiff
does not claim that the court improperly found a sub-
stantial change of circumstances, ordered him to pay
the defendant $416 a week in child support, or ordered
him to pay supplemental child support. Although the
plaintiff has raised several claims on appeal, the core
of his challenge to the judgment is to the percentage
of his net income that the court ordered him to pay the
defendant as supplemental child support. In support of
his claim, he relies on § 46b-215a-2c (c) (1) (B) (i) of
the Regulations of Connecticut State Agencies, which
provides in relevant part that a supplemental order may
be entered only when the percentage is ‘‘generally con-
sistent with the [child support guidelines] schedule
. . . .’’11 (Emphasis added.)
  Although the plaintiff’s principal claim is that the
court improperly ordered him to pay 13 percent of his
bonus as supplemental child support, the issue, in sub-
stance, is whether the court abused its discretion by
deviating from the child support guidelines. We con-
clude that the court’s reason for deviating from the
child support guidelines constituted an abuse of its
legal discretion; see Misthopoulos v. Misthopoulos, 297
Conn. 358, 999 A.2d 721 (2010); Maturo v. Maturo,
supra, 296 Conn. 99–101; and, therefore, we conclude
that the court improperly ordered the plaintiff to pay
the defendant 13 percent of his annual bonus as lump
sum, supplemental child support.
    The standard of review in domestic relations cases
is well established. ‘‘[T]his court will not disturb trial
court orders unless the trial court has abused its legal
discretion or its findings have no reasonable basis in
the facts. . . . As has often been explained, the founda-
tion for this standard is that the trial court is in a clearly
advantageous position to assess the personal factors
significant to a domestic relations case . . . .’’ (Internal
quotation marks omitted.) Simms v. Simms, 283 Conn.
494, 502, 927 A.2d 894 (2007). ‘‘In determining whether
a trial court has abused its broad discretion in domestic
relations matters, we allow every reasonable presump-
tion in favor of the correctness of its action.’’ (Internal
quotation marks omitted.) Bender v. Bender, 258 Conn.
733, 740, 785 A.2d 197 (2001). ‘‘Notwithstanding the
great deference accorded the trial court in dissolution
proceedings, a trial court’s ruling . . . may be reversed
if, in the exercise of its discretion, the trial court applies
the wrong standard of law. . . . The question of
whether, and to what extent, the child support guide-
lines apply, however, is a question of law over which
this court should exercise plenary review.’’ (Citation
omitted; internal quotation marks omitted.) Mistho-
poulos v. Misthopoulos, supra, 297 Conn. 367.
  We begin with a review of the statutory scheme
regarding child support and the guidelines. ‘‘The legisla-
ture has enacted several statutes to assist courts in
fashioning child support orders. [General Statutes §]
46b-84 provides in relevant part: ‘(a) Upon or subse-
quent to the . . . dissolution of any marriage . . . the
parents of a minor child of the marriage, shall maintain
the child according to their respective abilities, if the
child is in need of maintenance. Any postjudgment pro-
cedure afforded by chapter 906 shall be available to
secure the present and future financial interests of a
party in connection with a final order for the periodic
payment of child support. . . .
   ‘‘ ‘(d) In determining whether a child is in need of
maintenance and, if in need, the respective abilities of
the parents to provide such maintenance and the
amount thereof, the court shall consider the age, health,
station, occupation, earning capacity, amount and
sources of income, estate, vocational skills and employ-
ability of each of the parents, and the age, health, sta-
tion, occupation, educational status and expectation,
amount and sources of income, vocational skills,
employability, estate and needs of the child.’ ’’ Maturo
v. Maturo, supra, 296 Conn. 89–90.
   General Statutes § 46b-215a provides for a commis-
sion to establish child support guidelines in order to
ensure that child support awards are appropriate. See
id., 90. ‘‘The . . . guidelines issued pursuant to section
46b-215a . . . and in effect on the date of the support
determination shall be considered in all determinations
of child support award amounts . . . . In all such
determinations, there shall be a rebuttable presumption
that the amount of such awards which resulted from
the application of such guidelines is the amount to
be ordered. A specific finding on the record that the
application of the guidelines would be inequitable or
inappropriate in a particular case, as determined
under the deviation criteria established by the Commis-
sion for Child Support Guidelines under section 46b-
215a, shall be required in order to rebut the presump-
tion in such case.’’ (Emphasis added.) General Statutes
§ 46b-215b (a).
   ‘‘The support guidelines are codified in §§ 46b-215a-
1 and 46b-215a-2[c] of the Regulations of Connecticut
State Agencies.’’ (Footnote omitted.) Hayward v. Hay-
ward, 53 Conn. App. 1, 7, 752 A.2d 1087 (1999). The
preamble to the child support guidelines ‘‘explains that
the guidelines are based on the income shares model,
which considers the income of both parents and pre-
sumes that the child should receive the same proportion
of parental income as he or she would have received
if the parents lived together. . . . Children’s economic
needs do not increase automatically, however, with an
increase in household income. Although parents may
spend more on their children in absolute dollars as
their income grows, thus raising the child’s station and
standard of living, the income shares model reflects the
principle that spending on children as a percentage of
household income actually declines as family income
rises. The preamble specifically notes that economic
studies have found that spending on children declines
as a proportion of family income as that income
increases, and a diminishing portion of family income
is spent on each additional child.’’ (Citations omitted;
emphasis altered; internal quotation marks omitted.)
Maturo v. Maturo, supra, 296 Conn. 93; see Child Sup-
port and Arrearage Guidelines (2015), preamble, § (d),
pp. v–vi.
   ‘‘[T]he applicable statutes, as well as the guidelines,
provide all child support awards must be made in accor-
dance with the principles established therein to ensure
that such awards promote equity, uniformity and con-
sistency for children at all income levels.’’ (Emphasis
in original; internal quotation marks omitted.) Maturo
v. Maturo, supra, 296 Conn. 94–95. ‘‘[A]lthough courts
may, in the exercise of their discretion, determine the
correct percentage of the combined net weekly income
assigned to child support in light of the circumstances
in each particular case, including a consideration of
other, additional obligations imposed on the noncusto-
dial parent, any deviation from the schedule or the
principles on which the guidelines are based must be
accompanied by the court’s explanation as to why the
guidelines are inequitable or inappropriate and why the
deviation is necessary to meet the needs of the child.’’
Id., 95–96.
   In the present case, the court found that ‘‘the applica-
tion of [the] child support guidelines . . . is inequitable
and inappropriate’’ and ordered the plaintiff ‘‘pay to the
defendant 13 percent of his net bonuses as additional
child support annually. This order is a deviation from
the guidelines based on [the] coordination of total fam-
ily support and significant disparity in the parties’
income.’’ The court, however, made no specific finding
as to why the child support guidelines were inequitable
and inappropriate, save for alluding to the significant
disparity between the parties’ incomes. That reason to
deviate from the child support guidelines, i.e., disparity
between the incomes of the parties, fails as a matter
of law. Our Supreme Court has stated that ‘‘[i]ncome
disparity may be considered . . . only when the custo-
dial parent has the higher income and deviation from
the presumptive support amount would enhance the
lower income [noncustodial] parent’s ability to foster
a relationship with the child . . . . This consideration
is unambiguously intended to protect the noncustodial
parent in circumstances where the income of the custo-
dial parent far exceeds the income of the parent obli-
gated to pay child support . . . .’’ (Citation omitted;
emphasis in original; internal quotation marks omitted.)
Id., 101. That is not the situation in the present case,
in which the unemployed defendant is the custodial
parent who has no income aside from child support. The
court, therefore, improperly considered the disparity
between the parties’ incomes when it ordered the plain-
tiff to pay the defendant 13 percent of his net bonus
income as supplemental child support. For this reason,
we reverse the judgment only with respect to the lump
sum, supplemental child support order.
  The judgment is reversed only as to the lump sum,
supplemental child support order and the case is
remanded for further proceedings consistent with this
opinion; the judgment is affirmed in all other respects.
   In this opinion the other judges concurred.
  * The listing of judges reflects their seniority status on this court as of
the date the appeal was submitted on briefs.
  1
    The defendant did not file a brief or otherwise participate in the present
appeal. We have considered the claims raised by the plaintiff on the basis
of his brief and the record. See, e.g., Rosario v. Rosario, 198 Conn. App.
83, 84 n.1, 232 A.3d 1105 (2020).
  2
    The parties’ relationship is highly litigious. The trial court docket contains
more than 270 entries, with at least 100 of them having been entered after
the judgment of dissolution was rendered.
  3
    During the hearing, the plaintiff protested the defendant’s lack of employ-
ment stating that she has a master’s degree and had attended law school.
The defendant stated to the court that she is seeking employment but that her
immigration status and lack of a green card present employability problems.
   4
     The court also addressed the defendant’s motion for contempt, which
concerned the child’s summer camp activities and who would pay the associ-
ated fees. The motion for contempt is not at issue in the present appeal.
   5
     The child support guidelines worksheet filed in court on February 5,
2020, indicates that the plaintiff’s weekly gross income was $4807 and that
his net weekly income was $3005. The plaintiff’s presumptive child support
amount was $416 per week, which constituted 13.84 percent of his net
income.
   6
     Pursuant to § 46b-215a-2c (d) (A) of the Regulations of Connecticut State
Agencies, ‘‘A qualified child is one: (i) who is currently living in the same
household with the parent; (ii) who is a dependent of the parent; (iii) who
is not a subject of the support determination; and (iv) for whom the parent
has not claimed a deduction under section 46b-215a-1 (1) (l) of the regula-
tions of Connecticut State Agencies.’’
   The child support guidelines worksheet filed in court on February 5, 2020,
indicates that the plaintiff’s qualified child was taken into consideration
when the plaintiff’s child support obligation was calculated. The amount
reserved for the plaintiff’s qualified child was $318 per week.
   7
     The court stated to the plaintiff that his accurate net income, when
taxes are taken into account, are ‘‘not taxes that you decide, taxes that the
government decides.’’ The court also noted that the plaintiff had failed to
include his bonus income on some of his financial affidavits. The court also
found that the plaintiff had included only a portion of his bonus income
on his financial affidavits, that which he had been paid to date, not the
total amount.
   8
     The defendant stated with respect to the prior child support orders:
‘‘[F]or 2017 bonus income, [the plaintiff] receive[d] $767,905. Even though,
you know, [it] exceeds the maximum number in the guideline[s] even though
[the] magistrate court still ordered him to pay . . . $47,253.72, which . . .
is 17.67 percent of the net—his self-reported net, 6.15 percent of gross. So
that number—I mean, for that year the bonus—the gross bonus income is
far more than the number now.’’
   9
     Our review of the transcript of the hearing discloses that the court found
that the plaintiff’s net income from his 2019 bonus was $234,736. The plaintiff
does not challenge that finding. The plaintiff did not file a motion for articula-
tion of the court’s succinct order.
   10
      We reverse, in part, the judgment of the trial court on the ground that
the reason given by the court to deviate from the child support guidelines
was improper. We need not reach the plaintiff’s remaining claims as we are
not persuaded that they are likely to arise on remand. See State v. Norman
P., 169 Conn. App. 616, 618 n.2, 151 A.3d 877 (2016) (generally speaking, if
judgment is reversed and remanded for new trial, appellate court may review
other claims that are likely to arise on retrial), aff’d, 329 Conn. 440, 186
A.3d 1143 (2018).
   11
      This court construed the meaning of ‘‘ ‘generally consistent’ ’’ in Gentile
v. Carneiro, 107 Conn. App. 630, 644, 946 A.2d 871 (2008).